DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nader Abadir (52,537) on 10/14/2021.

The application has been amended as follows: 

Claim 5, line 7
“wherein at least one of said multiple field generators” has been changed to “wherein at least one field generator of said multiple field generators”.

Claim 8, line 19
“wherein at least one of said multiple field generators” has been changed to “wherein at least one field generator of said multiple field generators”.

Claim 12, line 6
“wherein at least one of said multiple field generators” has been changed to “wherein at least one field generator of said multiple field generators”.

Claim 14, line 3
“wherein in each of said field generators” has been changed to “wherein in each of said multiple field generators”.

Claim 16
multiple field-generators comprises a first coil, a second coil, and a third coil, wherein in each of said multiple field-generators the first coil and the second coil are located side-by-side and the third coil is located around the first coil and the second coil.

Reasons for Allowance
Claims 2, 4-5, 7-9, 11-17, and 19 allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims 5, 8, and 12 were amended to state “the first coil comprising first wires wrapped so as to define a define a first and, the second coil comprising second wires wrapped so as to define a second space”. One of ordinary skill in the art would recognize that the specification contains written description support at least from the illustration of coils 62, 64, and 66 in Fig. 2A.
The amended claims are not reasonable taught by the prior art. While Sprouse generally teaches a location pad which contains magnetic field generators, Sprouse does not teach “wherein at least one field generator of said multiple field-generators comprises a first coil, a second coil, and a third coil, wherein in the at least one field-generator the first coil and the second coil are located side-by-side and the third coil is located around the first coil and the second coil…the first coil comprising first wires so as to define a first space, the second coil comprising second wires wrapped so as to define a second space, the third coil comprising third wires wrapped around the first defined space and the second defined space, wherein the at least one field-generator comprises a base-frame, wherein the first coil, the second coil and the third coil are arranged adjacent to one another within the base-frame, and wherein a cap encloses the coils within the base-frame”. Martinelli teaches a magnetic field generator, however Martinelli is silent regarding a base frame, the first coil, the second coil, and the third coil arranged adjacent to one another within the base frame, and wherein a cap encloses the coils with the base frame. Furthermore, Martinelli teaches a magnetic field generator integrated into a surgical bed (Fig. 19) (Col 10, lines 16-28). It therefore would not have been obvious to one of ordinary skill in the art to modify the system of Sprouse with Martinelli to reach the claimed invention without the benefit of improper hindsight. While Acker teaches components that could be considered a cap and base portion, the magnetic field generator is a single magnetic field generator (Fig. 7A), and it would not be obvious to adopt the structure of the magnetic coils for an operating table attachment (either under the bed or over the patient (Col 5, lines 26-42)) to be integrated in a location pad as taught by Sprouse. Therefore, independent claims 5, 8, and 12 are allowable over the prior art. Dependent claims 2, 4, 7, 9, 11, 13-17, and 19 necessarily contain all the limitations of the allowable independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793